UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7655


RICHARD D. COOPER,

                  Plaintiff - Appellant,

             v.

FEMI, Sergeant, CO3; JOHNSON, Corporal, CO2; MCDOWELL,
Corporal, CO2; GOSS, Corporal, CO2; W.C.I. PROPERTY ROOM
OFFICERS, 8-4 shift, 4-12 shift; JOHN P. GALLEY, Warden;
COMMISSIONER OF CORRECTIONS; LIKIN, Corporal,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cv-00272-BEL)


Submitted:    December 4, 2008              Decided:   January 12, 2009


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard D. Cooper, Appellant Pro Se.    Phillip Michael Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Richard D. Cooper seeks to appeal the district court’s

order     granting    summary   judgment      to   the   Defendants    on   his   42

U.S.C. § 1983 (2000) action.            We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

                Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  This appeal period

is “mandatory and jurisdictional.”                 Browder v. Dir., Dep’t of

Corr.,     434    U.S.   257,   264    (1978)      (quoting   United   States     v.

Robinson, 361 U.S. 220, 229 (1960)).

                The district court’s order was entered on the docket

on July 10, 2008.         The notice of appeal was filed on August 14,

2008. *    Because Cooper failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts     and    legal   contentions    are     adequately    presented     in    the




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3